Citation Nr: 1618717	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as a result of inservice exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  His service included duties as a battery nuclear weapons courier officer.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  

Where a veteran served ninety days or more of active service, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).

Finally, service connection may also be established if a radiation-exposed veteran develops a "radiogenic disease" - one that may be induced by ionizing radiation.  A radiogenic disease can be either one of the diseases listed at 38 C.F.R. § 3.311 (2015) or an unlisted disease, if competent scientific or medical evidence establishes that the claimed condition is a radiogenic disease and if VA's Under Secretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.  

In this case, the record does not contain sufficient evidence to allow the Board to make a fully informed decision on the Veteran's appeal.  Medical records show the Veteran has a diagnosis of multiple sclerosis.  While multiple sclerosis is not listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2), the Veteran submitted scientific evidence indicating that it could possibly be radiogenic in origin.  See Eidbo, et al. and Farmer Undated Research Articles (received May 16, 2013).  

Accordingly, VA should develop the Veteran's claim as directed under 38 C.F.R. § 3.311.  Since the Veteran's service personnel records show service with nuclear weapons, VA should obtain any relevant records regarding the Veteran's potential exposure, obtain a dose estimate, and, if necessary, obtain an opinion regarding the nature and etiology of the Veteran's multiple sclerosis.  38 C.F.R. § 3.311(a).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (and all other appropriate records repositories) and request copies of the Veteran's service personnel records, to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  Given the fact that the appellant's records at time referenced the wrong Social Security number care must be used in making sure that all possible records are searched for evidence in support of the claim.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, forward all records concerning the Veteran's radiation exposure, including any relevant service records, statements or testimony regarding exposure, and any other information obtained, to the Under Secretary for Health for preparation of a radiation dose estimate, to the extent feasible based on the appellant's active duty service.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the appellant is required regarding specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.

3.  If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311.

4.  After the development requested has been completed, VA should review the claims file to ensure compliance with the directives of this REMAND.  VA must ensure that the Veteran's service records and statements and the scientific articles he submitted were addressed and the electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files were reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes medical opinion evidence linking his multiple sclerosis to his active service.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




